It is ordered that the order of this Court of December 17, 1945, 326 U. S. 693, staying all further proceedings in these causes pending the consideration and determination of the applications for writs of habeas corpus and prohibition and of the petition for writ of certiorari is vacated.
It is further ordered that certified copies of the orders denying the motions for leave to file the petitions for writs of habeas corpus and prohibition and denying the petition for writ of certiorari be issued forthwith.
For opinion of the Court in these cases, see ante, p. 1.